 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   JUAN MANUEL REYES,                          Case No. SACV 16-02125 GW (AFM)
11
                         Petitioner,
12          v.                                   POST-REMAND JUDGMENT
                                                 GRANTING CONDITIONAL WRIT
13   RAYMOND MADDEN, Warden,                     OF HABEAS CORPUS
14
                         Respondent.
15

16         Pursuant to the Ninth Circuit’s order remanding the Petition to this Court,
17   IT IS HEREBY ADJUDGED that:
18         (1) The Petition is granted with respect to Petitioner’s first-degree murder
19   conviction, and that conviction is vacated. Respondent shall release Petitioner from
20   all consequences of that conviction unless, within ninety (90) days of the date of
21   Judgment, the State resentences Petitioner for second-degree murder or provides
22   Petitioner with a new trial on the first-degree murder charge.
23         (2) In all other respects, the Petition is denied.
24

25   DATED: September 10, 2019
26
                                             __________________________________
27                                                     GEORGE H. WU
                                               UNITED STATES DISTRICT JUDGE
28
